department of the treasury internal_revenue_service washington d c se tep rast tax_exempt_and_government_entities_division aug uniform issue list attn legend organization a organization b organization c plan s state m dear this is in response to a request for a ruling submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date date date date date date date date date date date and date under sec_403 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request organization a is a not for profit non-stock corporation established under the laws of state m on date organization a provides direct care services to persons with developmental disabilities previously on date organization b and organization c were reorganized by creating organization a and approving organization a's articles of incorporation and its bylaws effective date pursuant to this reorganization all of the employees of organizations b and c were transferred to organization a organizations a b and c are organizations described in code sec_501 and exempt from tax under sec_501 a organizations b and c remain as shell_corporations with no employees organization a maintains plan s which is a plan intended to be described under code sec_403 plan s was previously maintained by organization b for its employees on date the internal_revenue_service issued a private_letter_ruling to organization b concluding that plan s was a plan described under code sec_403 following the reorganization described above when the employees of organizations b and c were transferred to organization a organization a adopted plan s effective date plan s currently covers only employees of organization a including the prior employees of organization b and organization c on date the service issued a ruling effective on the adoption of certain plan amendments that plan s constituted a church_plan under sec_414 effective date plan s provides for both elective contributions elective_deferrals and discretionary contributions that include matching_contributions non-elective contributions’ sectionsdollar_figure and dollar_figure of plan s generally define an eligible_employee as any employee of organization a sec_3_1 and sec_3_2 of plan s provide that an eligible_employee may participate in plan s for purposes of elective_deferrals and non-elective contributions on the date of the employee’s employment with the employer plan s provides that it is intended to be a retirement_income_account under code sec_403 and is funded through annuity_contracts and custodial accounts elective_deferrals are made under plan s pursuant to a salary reduction agreement under which an eligible_employee may select a dollar amount or percentage of compensation to be contributed to plan s deferrals may not be made with respect to compensation that is currently available on or before the execution of such election section dollar_figure of the plan provides that elective_deferrals are fully vested at all times sec_4 of plan s provides that an election to make elective sec_4 and of plan s limit the maximum amount that may be contributed annually to plan s sec_4 limits the amount of elective_deferrals pursuant to code sec_402 to dollar_figure for dollar_figure for and dollar_figure as adjusted under sec_415 and sec_402 for years thereafter this section also provides the catch-up rule under sec_402 for participants who have years_of_service with an employer that is eligible to maintain a church_plan within the meaning of sec_414 the maximum amount under the catch-up rule is the least of dollar_figure dollar_figure less prior elective_deferrals made under this catch-up_election or dollar_figure multiplied by years_of_service reduced by prior elective_deferrals made under this plan and other plans of the employer sec_4 of plan s also provides a catch-up rule for participants age or older for participant sec_50 or older there is an additional catch-up contribution of dollar_figure for dollar_figure for and dollar_figure for thereafter the amount of the catch-up will be adjusted as provided under code sec_415 and sec_414 sec_4 a of plan s limits annual_additions in the limitation_year to the lesser_of percent of compensation or dollar_figure as adjusted under code sec_415 sec_4 c of plan s defines the limitation year’ as the calendar_year section dollar_figure defines the term compensation to mean all salary from the employer includible in gross_income for the employee’s most recent one-year period_of_service including elective_deferrals under g and amounts not included in the employee’s gross_income by reason of sec_125 or sec_457 deferrals non-elective contributions and any sum credited to a participant’s account and a participant’s elective account for any limitation_year excluding rollover_contributions and loan repayments annual_additions under other plans required to be aggregated with plan s are counted for purposes of the limit annual_additions are defined by plan sec_4 b to include elective sec_4 c of plan s provides that notwithstanding any other plan provision elective -3- deferrals may not be distributed prior to a participant's severance_from_employment death disability attainment of age and or financial hardship under sec_5 d of plan s distributions must begin by april of the calendar_year immediately following the later of the calendar_year in which a participant attains age and or retires this section also provides that distributions will be made in accordance with the minimum distribution incidental benefit requirement under sec_1_401_a_9_-2 of the federal_income_tax regulations section dollar_figure of plan s provides for the optional direct_rollover of an eligible_rollover_distribution to another eligible_retirement_plan this section defines an eligible_rollover_distribution as any distribution of all or any portion of the balance_to_the_credit of a distributee except that such distributions do not include any distribution that is one of a series of substantially_equal_periodic_payments made not less frequently than annually for the life or life expectancy of the distributee or the joint lives or life expectancies of the distributee and the distributee’s designated_beneficiary or for a period of ten years or more any distribution that is required under code sec_401 any hardship_distribution any amount less than dollar_figure and any amount that is not otherwise includible in gross_income section dollar_figure defines the term eligible_retirement_plan to mean an individual_retirement_account under sec_408 an individual_retirement_annuity under sec_408 an annuity plan described in sec_403 a qualified_plan under sec_401 a qualified_annuity_plan under sec_403 and a b plan based on the above facts and representations you request a ruling that plan sis a retirement_income_account within the meaning of code sec_403 code sec_403 provides that amounts contributed by an employer to purchase an annuity_contract for an employee or for a minister described in code sec_414 are excludable from the gross_income of the employee or minister in the year contributed provided a the employee or minister performs services for an organization which is exempt from tax under code sec_501 as an organization described in sec_501 b the annuity_contract is not subject_to sec_403 c the employee's rights under the contract are nonforfeitable except for failure to pay future premiums d except in the case of a contract purchased by a church such contract meets the nondiscrimination requirements of code sec_403 and e in the case of a contract purchased under a salary reduction agreement the contract meets the requirements of code sec_401 sec_403 defines church for purposes of paragraph d to mean an organization described in sec_3121 including an organization described in sec_3121 code sec_403 provides that a retirement_income_account provided by a church shall be treated as an annuity_contract described in sec_403 and amounts paid_by an employer described in paragraph a to such an account shall be treated as amounts contributed by the employer for an annuity_contract for the employee on whose behalf such account is maintained the term retirement_income_account for purposes of this section means a defined contribution program established or maintained by a church a convention or association of churches including an organization described in sec_414 to -4 provide benefits under sec_403 for an employee described in paragraph or his beneficiaries code sec_401 generally provides that a_trust is not qualified under sec_401 unless it limits elective_deferrals to the amount of the limitation in effect under sec_402 code sec_402 provides generally that the elective_deferrals of any individual for taxable years beginning in shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure this amount is increased to dollar_figure for taxable years beginning in and thereafter code sec_402 provides that the term elective_deferrals includes in part with respect to any taxable_year any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement code sec_402 provides that in the case of a qualified_employee of a qualified_organization with respect to employer contributions used to purchase an annuity_contract under sec_403 under a salary reduction agreement the limitation of sec_402 as modified by sec_402 for any taxable_year shall be increased by whichever of the following is the least i dollar_figure big_number ii dollar_figure big_number reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure big_number multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any educational_organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 and a qualified_employee means any employee who has completed years_of_service with the qualified_organization code sec_414 generally provides for a catch- up of elective_deferrals for eligible participants age or over this section limits the amount of such additional deferrals to an amount not greater than the lesser_of i the applicable_dollar_amount or ii the excess if any of the participant's_compensation over any other elective_deferrals of the participant for such year the applicable_dollar_amount is dollar_figure big_number in calendar_year that amount increases by dollar_figure big_number per year for four years until the applicable_dollar_amount is dollar_figure big_number per year in year and thereafter code sec_415 requires that an annuity_contract described in sec_403 satisfy the limitations under sec_415 and that the portion of an annuity_contract that does not satisfy sec_415 limits will not be treated as a contract described under sec_403 sec_415 limits annual_additions to a participant's account to the lesser_of dollar_figure big_number or percent of the participant's_compensation sec_415 c e provides that for purposes of paragraph in the case of an annuity_contract described in sec_403 the term participant's_compensation means the participant's includible_compensation determined under sec_403 sec_403 generally defines includible compensation to mean the amount of compensation received from an employer described in sec_403 that is includible in gross_income for the most recent one-year period_of_service code sec_403 requires that arrangements pursuant to sec_403 must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met code sec_403 provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may not be paid prior to when the employee attains age severs employment dies becomes disabled within the meaning of sec_72 or encounters hardship such a contract may not provide for the distribution of any income attributable to such contributions in the case of hardship code sec_401 generally provides that benefits must commence by april of the calendar_year following the later of the calendar_year in which the employee attains or the calendar_year in which the employee retires and specifies required_minimum_distribution rules for the payment of benefits from retirement plans in the prior letter_ruling dated date the service ruled that plan s qualifies as a church_plan under code sec_414 effective date on the adoption of certain plan amendments under plan s elective_deferrals are fully vested at all times and plan s does not meet the requirements of an annuity_contract under code sec_403 plan s is maintained by organization a a 501_c_3_organization for its employees and thus satisfies the requirement that annuity_contracts be purchased by an eligible_employer on behalf of its employees plan s imposes the limit required by sec_403 and sec_401 sec_4 of plan s specifically limits elective_deferrals to the dollar limit under sec_402 as increased by the catch-up rule provided under sec_402 for which organization a as a qualified_organization is eligible sec_4 also provides for catch-up elective_deferrals under sec_414 for participants who reach age prior to the end of the taxable_year in accordance with sec_415 sec_4 a of plan s properly limits annual_additions to the lesser_of percent of compensation or dollar_figure for the limitation_year taking into account required aggregation plan s also satisfies the requirement of code sec_403 that amounts attributable to elective_deferrals not be distributed before the attainment of age severance_from_employment death disability or hardship section dollar_figure of plan s provides that participants have the option of directly rolling over an eligible retirement distribution to an eligible_retirement_plan as these terms are defined by the code finally plan s provides the minimum distribution_requirements of sec_403 and sec_401 relating to the amount and timing of minimum distributions accordingly we rule that plan s constitutes a retirement income program within the meaning of sec_403 -6- this ruling is conditioned on the timely adoption of the amendments submitted in connection with this request this ruling is limited to the form of plan s excluding any form defects that may violate the nondiscrimination or coverage requirements of code sec_403 this ruling does not extend to any operational violations of sec_403 by plan s now or in the future this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions regarding this ruling should be addressed to sincerely carkler a watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
